 

Case 7-19-cr-00857-NSR-4 Document 41 Filed in NYSD on 02/12/2020 Page 1 of 1

RICHARD B. LIND

ATTORNEY AT LAW
575 LEXINGTON AVENUE
4TH FLOOR
NEW YORK, N.Y, 10022

 

TELEPHONE (212) 888-7725
E-MAIL: rlindalindlawyer.com
WEBSITE: www.richardlindlawyer.com

February 12, 2020

By ECF The-application is. “ga

Hon. Nelson S, Roman

United States District Judge
U.S. Courthouse
300 Quarropas Street Nelson S.Roman, U. s. D. J

White Plains, NY 10601 Dated: \<v- (2.
White, Plains, New

 

 

    
 

 

Re: United States v. Willie Sims, ef al.
19 Cr. 857 (NSR) — OY

 

 

Dear Judge Roman: doc. 1)
In October 2019, I was appointed CJA counsel for Defendant Rahmel Garraway,
a defendant in the above-captioned matter. In January 2020, I wrote a letter requesting

permission to expend CJA funds to hire an associate, Joshua J. Horowitz, Esq. The Court

endorsed my application soon thereafter. /

The Court has recently re-scheduled a conference in this case for Thursday, A
F ‘ebruary 13, 2¢ 2020 -- a date te when | v will not be able to attend. Lan am writing | to request that/ 7%
Mr. Horowitz be allowed to stand in for ‘me at the conference. Although he is not (yet)a | ~
member of the CJA Panel, he is an experienced criminal defense attorney, who not only

has my permission but also the permission of defendant Garraway to stand in for me.

 

 

Thank the Court for its consideration of this application.
Respectfully submitted,
Richard B. Lind

ce: All Counsel (by ECF)

  

emo

 
